SAYRE, J.
The proceeding against the appellant was begun and had under sections 5082 and 5084 of the Code of 1896. The appellant, on a trial in the criminal *265court of Jefferson county without a jury, was adjudged guilty and appeals. His exception was and is to the judgment and sentence of the trial court.
There is no provision in the act creating the criminal court of Jefferson county, or in the acts amendatory thereof, authorizing this court to review findings of fact in that court. — Weakley’s Loc. Laws, 599-607; Feibelman v. State, 180 Ala. 122, 30 South. 384. If, however, the evidence adduced on the trial was free from conflict, and admitted of no adverse inferences or deductions, the issue involved became a question of law arising from undisputed facts, and will be reviewed in this court. — . Giles v. State, 88 Ala. 230, 7 South. 271; Bradford v. State, 147 Ala. 118, 41 South. 1024.
The contention of the appellant is that on the undisputed facts he should have been adjudged not guilty, and in this we agree.
The judgment will be reversed, and the cause remanded.
Dowdell, C. J., and Anderson and McClellan, JJ., concur.